Title: To John Adams from Anonymous, 1 November 1812
From: Anonymous
To: Adams, John



Sir
Phila Nov 1—1812—

Having got a few seeds from Europe that appear deserving attention, and as some of ‘em may be adapted to a more northern climate than this, I have taken the liberty of sending some of them to Your care—if attending to them will not be convenient for yourself I have no doubt you will put them into the hands of some friend who takes an interest in improving the productions of the country—
It is not my fortune to have a personal acquaintance of you, but the character commands much of my esteem—YOU ARE AN AMERICAN—with the seeds you’l receive a few political papers which I hope will at least amuse—none of ‘em I have not had time to look over the writings of Mr Cobbet are an additional proof of a remark I have frequently heard an intelligent friend of minee make “—That an European after a three or four years residence in the US—was on his return to Europe ever afterwards Politicaly discontented and unhappy in that quarter of the world”—
Wishing you Health & happiness / I am Respectfully / Your

Friend